DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.  The applicant’s analysis of Dheer ignores the mapping that was provided in the rejection.  Figure 3 of Dheer shows any identical process to that disclosed by the applicant.  It is irrelevant that Dheer refers to the secondary resource networks as P2P systems because they function in the same manner as the alternative resource networks disclosed by the applicant.  The applicant has also presented an amendment that is incoherent and has fabricated a number of limitations that were not originally disclosed.  Because of the poor state of the claims, the Examiner will not consider any amendments after final via the AFCP program.  If the applicant wants to further prosecution via an RCE, the applicant should amend the claims to cover limitations that are explicitly disclosed by the applicant and refrain from crafting language and ideas that are not supported by the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description Issue #1
Claims 1, 8, and 15 feature the following limitation:
wherein determining the universal identifier is associated with the first resource network further comprises identifying that the universal identifier is structured for real time resource payments using the first resource network and the second user has a corresponding resource network application structured for using the first resource network; 

The applicant did not disclose that the universal identifier itself is structured in any manner for real time payments.  The applicant defines the universal identifier in paragraph 42 as a fixed identifier to uniquely identify a user.

Written Description Issue #2
Claims 1, 8, and 15 feature the following limitation:
wherein determining the universal identifier is associated with the first resource network further comprises identifying that the universal identifier is structured for real time resource payments using the first resource network and the second user has a corresponding resource network application structured for using the first resource network; 

The applicant did not disclose that determining the universal identifier is associated with the first resource network comprises identifying the second user has a corresponding resource network application structured for using the first network.  The applicant’s disclosed invention only checks to see if the second user has an account to transfer resources to on the first network but it is not concerned about making any determination of a second user having a corresponding resource network application structured for using the first network.  See paragraphs 43-45.  Paragraph 31 states that the second user can be part of the same resource network and has a corresponding resource network application structured for person-to-person resources and/or real time payment but this is there is not disclose of a determination that the second user has the corresponding application.  Such a feature is not “express, implicit, or inherent” to the applicant’s original disclosure. 

Written Description Issue #3
Claims 1, 8, and 15 feature the following limitation:
if the second resource account is not associated with the first resource network:  determine contextual data associated with the first user and the requested resource transfer: transmit to one or more additional resource networks a second transmission that indicates the universal identifier associated with the second user and contextual data associated with the first user,

Paragraph 6 of the applicant’s disclosure states that the system can use contextual data to determine a probable additional resource network.  In paragraph 50, the applicant has support for providing context information in the first request from the first networked device to the first resource network.  However, there is no suggestion in the original disclosure to determine contextual data associated with the first user and the requested resource transfer under a condition where a second resource account is not associated with the first resource network.  These is also no suggestion of transmitting the contextual data to one or more additional networks; the applicant has only disclosed that the contextual data is sent to the first resource network. 

Written Description Issue #4
Claims 1, 8, and 15 feature the following limitation:
transmit to a resource processing system a request for the resource transfer, wherein the request comprises [[an]] a universal identifier associated with the first resource account, the universal identifier associated with the second resource account, and a [[the]] quantity of the resource to transfer from the first resource account to the second resource account;

Paragraph 47 states that “the message may also include information associated with the resource transfer request received from the first networked device 104”.  This transfer request has the identifier associated with the second user but not a universal identifier associated with the second resource account.  Therefore the original disclosure did not suggest including the universal identifier associated with the second resource account with the request to the resource processing system.

Written Description Issue #5
Claims 2, 9, and 17 feature the following limitation:
 determine, based on the contextual data, a probable additional resource network of the one or more additional resource networks that is more likely to be associated with the second resource account;

The applicant provides literal support for such a limitation in paragraph 6 and 7 of the specification.  However, the specification does not explain how the contextual data is used to determine a probably additional network resource.  According to section 2163.03(V) of the MPEP:
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved 

In this case the applicant did not provide any description of how the function is performed or the result is achieved.  The statement that the system can be configured to use machine learning to determine the probable additional resource is not sufficient because machine learning requires specific algorithms to use data to train the learning algorithm.  The applicant has not disclosed any such algorithms.


Missing Essential Steps
Claims 1, 8, and 15 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without determining an identifier of the resource account as shown in steps 206 and 208 of Figure 2 and shown in Figure 4, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The applicant’s invention must first determine which resource processing system the universal identifier of the second resource is associated with because Figure 3 shows that there are different possibilities for resource processing systems that might service the request to transfer a quantity of resource to.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitation "the second resource account" in the “if the second resource account is not associated with the first resource network” limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 8, and 15 recite the limitation "the universal identifier associated with the second resource account" in the “transmit to a resource processing system a request for the resource transfer” limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 8, and 15 recite the limitation "the second resource account" in the final line of the “transmit to a resource processing system a request for the resource transfer” limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The applicant’s invention must first determine which resource processing system the universal identifier of the second resource is associated with because Figure 3 shows that there are different possibilities for resource processing systems that might service the request to transfer a quantity of resource to.  Steps 206 and 208 of the applicant’s invention are essential to identifying which resource processing system to transmit a request to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, 11, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2013/0198061 by Dheer et al.
As to claim 1, Dheer teaches a system for processing technology resource identifiers and establishing dynamic context-based cross-network communications for resource transfer activities (Figure 1), the system comprising: at least one memory device (device 201); at least one communication device connected to a communications network (devices 218 and 216 connected to internet 220); at least one processing device operatively coupled to the at least one memory device (paragraph 85); and a module stored in the at least one memory device comprising executable instructions that when executed by the at least one processing device (paragraph 85-87), cause the at least one processing device to: receive from a first resource application of a first networked device a first transmission that a first user associated with the first networked device has requested a resource transfer, via the first transmission (step 302 in Figure 3), wherein the first transmission indicates a quantity of a resource to transfer from a first resource account associated with a first resource network (amount of money indicated in Figure 4), and wherein the first transmission indicates a universal identifier associated with a second user (email address is the universal identifier); determine whether the universal identifier is associated with the first resource network (step 304 in Figure 3), wherein determining the universal identifier is associated with the first  resource network further comprises identifying that the universal identifier is structured for real time resource payments using the first resource networks (step 304, in Figure 3) and the second user has a corresponding resource network application structured for using the first resource network (Figure 3, step 304, the second user’s registration with the bank is a resource network application structured for using the first resource network); if the second resource account is not associated with the first resource network: determine contextual data associated with the first user and the requested resource transfer (the system determines the parameters of the payment); transmit to one or more additional resource networks a second transmission that indicates the universal identifier associated with the second user and contextual data associated with the first user (steps 308 and 310), and transmit to a resource processing system a request for the resource transfer, wherein the request comprises a universal identifier associated with the first resource account, the universalPage 25 of 36 AttyDktNo: 9539US1.014033.3743identifier associated with the second resource account, and quantity of the resource to transfer from the first resource account to the second resource account (step 310); receive from the resource processing system a third transmission that indicates that the resource transfer from the first resource account to the second resource account has been processed (paragraph 59); and transmit to the first resource application of the first network device a fourth transmission that indicates the resource transfer has been processed (Figure 5).
As to claims 8 and 15, they are rejected for the same reasoning as claim 1.
As to claims 2, 9, and 16, see step 308.
As to claims 4, 11, and 18, see paragraph 4 for selection of accounts and Figure 3 for how accounts could be determined for any user.
As to claims 6, and 13, see paragraph 58.
	As to claims 7, 14, and 20, see paragraphs 59 and 61, the various other networks are pinged.  This represents the claimed single protocol “for each of the one or more additional resource networks”.  If the applicant was trying to state that a different protocol is used for each resource network then the applicant should have been more precise with their language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0198061 by Dheer et al. in view of U.S. Patent Application Publication Number 2013/0018785 by Dolphin et al.
As to claims 5, 12, and 19, Dheer teaches the subject matter of claims 1, 8, and 15; however Dheer does not explicitly teach allowing the first user to select a preferred account to receive resources in.
Dolphin teaches instructions to determine, based on the universal identifier associated with the second user, two or more resource accounts associated with the second user, transmit to the first networked device a request for the first user to indicate a preferred resource account of the two or more resource accounts associated with the second user to utilize for the resource transfer, receive from the first network device a fifth transmission that indicates the preferred resource account, and determine an identifier associated with the preferred resource account, wherein the identifier associated with the preferred resource account is transmitted to the resource processing system (See Figures 9A and 9B and corresponding description).
It would have been obvious to one of ordinary skill in the online financial art at the time of the filing to combine the teachings of Dheer regarding managing fund transfers with the teachings of Dolphin regarding allowing a sending user to determine what account funds are going to because this is allows the sender more flexibility in how they send funds and would not require any substantial changes to Dheer in order to be viable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442